UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04722 FMI Mutual Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 (Registrant's telephone number, including area code) Date of fiscal year end:September 30 Date of reporting period: September 30, 2011 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2011 FMI Provident Trust Strategy Fund (FMIRX) A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund October 7, 2011 Dear Fellow Shareholders: Equities across the world markets declined significantly as worries about a global recession intensified.The market, as measured by the Standard & Poor’s 500 Index, the benchmark for the FMI Provident Trust Strategy Fund (“the Fund”), lost -13.87% for the quarter ended September 30, 2011, while the Fund declined -14.32%.This was the worst quarterly decline in the market since the 4th quarter 2008.While there are multiple issues causing investor angst, equity valuations have become more attractive.This was a challenging quarter, but from a longer-term perspective, the Fund has performed well: Average Annual Total Return Through September 30, 2011 1 Year 3 Years 5 Years 10 Years FMI Provident Trust Strategy Fund -3.53% 2.35% 1.86% 4.57% Standard & Poor’s 500 Index 1.14% 1.23% -1.18% 2.82% A slowdown in global economic growth (including China) has been added to the worries about excessive sovereign debt in Europe, America and elsewhere.Growth has slowed across Europe and even in Germany, which heretofore has been the pillar of strength.Europe’s sovereign debt woes are concerning.It is likely to take further restructuring, additional austerity measures and a resetting of relative wage rates to set a course for sustainable recovery.Realistically, the vast majority of the European banks would be insolvent if the sovereign debt of Greece, Portugal, Ireland and Spain were marked to market.While we don’t anticipate outright bankruptcies of these financial institutions, there are many that will have to raise capital from both government and/or private sources.This will certainly dilute existing shareholders and crimp earnings per share for years to come.All of us continue to monitor and evaluate the situation closely. The U.S. economy remains mired in a pattern of slow growth, followed by retraction.Some of the traditional drivers of renewed growth, such as housing, continue to be highly depressed.Housing inventory remains very high, prices are still trending down on an annual basis, and transaction volume is well below normal.Twenty-seven months after the recession, U.S. consumer confidence remains extremely low.The Fund’s cash equivalents and fixed income investments stand at approximately 26%, and are reflective of these concerns. While it is difficult to envision a good recovery until these conditions change, your Provident Investment team remains optimistic.As the team points out in this quarter’s shareholder letter, equity valuations of the companies in the Fund are undervalued relative to the earnings power of the businesses.Long-term investors should buy into prevailing concerns and uncertainty when valuations and strong companies are on their side.History shows good equity returns accrue to those who have the fortitude to invest in difficult times. Your investment team at the Provident Trust Company has successfully navigated through difficult markets before and we are confident that they will do so again.We thank you for your continued investment in, and support of, the FMI Provident Trust Strategy Fund. Sincerely, Ted D. Kellner, CFA Executive Chairman Fiduciary Management, Inc. (Adviser) 100 E. Wisconsin Ave. • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com FMI Provident Trust Strategy Fund October 4, 2011 Dear Fellow FMI Provident Trust Strategy Fund Shareholders, FMI Provident Trust Strategy Fund (FMIRX) lost -14.32% for the three months ended September 30 lagging the S&P 500’s -13.87%.The Fund’s return was aided by a 26.2% allocation to 4 and 5-year corporate bonds and cash equivalents, and harmed by our stock selection. Since Provident Trust Company was named sub advisor on September 9, 2002, FMIRX gained +80.13% cumulatively vs. +50.05% for the S&P 500. FMIRX remains a concentrated portfolio with the top-ten equity holdings representing 55.9% of total fund assets. We are attempting to navigate this now eleven-year-old stagnant economic/investment cycle through flexible asset allocation, attention to relative valuations and an emphasis on sustainable growth stocks. Substantial downward revisions to 2008-2009 GDP (4Q 2008 was revised from an initial -3.8% to -8.9%) places the economy a record 8 quarters since the recession’s end without a recovery. We contend America is well positioned for modest future GDP growth with record discoveries of oil and gas, a vibrant and competitive manufacturing sector, along with working age population growth (vs. declines in Germany and Japan). The National Petroleum Council reports North American oil production could double to 20MM barrels per day (equal to America’s current consumption) by 2035, thanks to new discoveries and improved drilling techniques. We forecast second half 2011-2012 GDP growth of 2% (slow growth, not recession), 10-year Treasury yields of 1.0-2.5% (down from our previous 2.5-4.0%), flattening home prices, and modest consumer spending growth. While many believe that economic/market conditions are similar to the financial panic year 2008, we contend, thanks to improved liquidity, valuation, and earnings, the current environment more closely resembles 2010. Battered by the recent 18% intra-year S&P 500 plunge and two 50% declines in the S&P 500 since 2000, investors prefer 50X P/E 10-year Treasury’s (2% yield, the lowest since 1946) to 14X stocks just as much as they preferred 35X stocks to 14X bonds (7% yield) in 1999. Our 12 month S&P 500 price range is 1100-1300 or 13-15X flat $85 2012 S&P earnings. We strongly believe bonds are even more over valued than the S&P 500 was in 2000, but acknowledge investor enthusiasm and cash flow into bonds can last longer and push yields and stock prices even lower. FMIRX portfolio holding PNC Financial demonstrates the greater return potential of stocks, yielding 2.8%, the same as well-rated 5-year bonds, with a low 22% payout ratio; PNC’s yield jumps to 5.0% on a more typical 40% payout ratio. We remain committed to growth stocks as the best asset class to meet our investment goal of inflation-adjusted purchasing power growth. We attempt to flexibly allocate and actively select stocks for the FMI Provident Trust Strategy Fund based on our on-going analyses of economic, relative valuation and company-specific trends. During the September quarter, we purchased shares of Johnson Controls and eliminated Devry. Thank you for your investment in, and support of, the FMI Provident Trust Strategy Fund. Best Regards, J. Scott Harkness, CFA Portfolio Manager 2 FMI Provident Trust Strategy Fund COST DISCUSSION Industry Sectors as of September 30, 2011 As a shareholder of the FMI Provident Trust Strategy Fund, you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2011 through September 30, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 4/01/11 Value 9/30/11 Period* 4/01/11-9/30/11 FMI Provident Trust Strategy Fund Actual $ 852.10 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.96%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period between April 1, 2011 and September 30, 2011). 3 FMI Provident Trust Strategy Fund MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE September 30, 2011 The Fund dropped -14.32% in the September quarter vs. the S&P 500’s -13.87% decline.For the year ended September 30 the Fund’s -3.53% loss trailed the S&P 500’s 1.14% gain.The defensive equity allocation throughout the year was neutral to our results but stock selection led to underperformance.Accenture, TJX and Visa were the top contributors to the 2011 fiscal year results while Infosys, Express Scripts and Franklin Resources had the largest negative impact.Your portfolio’s future growth characteristics are solid, with projected 2011/2012 earnings greater than the market, leverage 50% below the market, return on equity and margins well above the market—all at a 13.7X 2011 PE valuation, one point above the market.Since being named portfolio manager on September 9, 2002, FMIRX gained +80.13% cumulatively vs. +50.05% for the S&P 500. Our equity exposure is 73.8% and the Fund remains concentrated with the ten largest positions representing 55.9% of total fund assets. The FMIRX portfolio is positioned for a next twelve months S&P 500 price range of 1100-1300 (vs. 1130 on 9-30-11) based on flat $85 2012 S&P 500 earnings and a valuation range of 13-15X.Investors, traumatized by this summer’s 18% S&P 500 price swoon and two 50% stock market declines since 2000, greatly prefer 2.0% yielding 10-year Treasuries and 0% yielding money market to 7.0% earnings yield stocks, the polar opposite of investor preferences twelve years ago.The significant September quarter sale was Devry due to weakening growth trends. We also purchased Johnson Controls and added to our PNC Financial position during the quarter. Comparison of Change in Value of $10,000 Investment in FMI Provident Trust Strategy Fund* and Standard & Poor’s 500 Stock Index** AVERAGE ANNUAL TOTAL RETURN 1-Year 5-Year 10-Year -3.53%
